Citation Nr: 1012372	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial rating in excess of 30 
percent disabling for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971, and was awarded a Combat Infantryman Badge and a 
Bronze Star Medal for his service in Vietnam.  He served in 
Vietnam from February 17, 1970, to January 1, 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which granted service connection for 
PTSD, and assigned a 30 percent disability rating, effective 
June 10, 2004.  The Veteran disagreed with such rating and 
subsequently perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating in excess of 
30 percent disabling for his service-connected PTSD 
disability.  Based on review of the record, the Board finds 
that further development is necessary.  

Review of the record reveals that the Veteran last underwent 
a VA regarding his PTSD disability in April 2007.  Review of 
the April 2007 VA PTSD Examination Report indicates that the 
examiner requested the Veteran's claims folder but it was 
not received; thus, the examiner was unable to review 
evidence to the effect that the Veteran's PTSD disability 
has worsened, specifically June 2005 and May 2006 Private 
Treatment Letters from Dr. T.P.F.  The April 2007 VA 
examiner also failed to provide an opinion concerning the 
degree of occupational and social impairment resulting from 
the Veteran's service-connected PTSD, which was discussed in 
the June 2005 and May 2006 Private Treatment Letters from 
Dr. T.P.F.  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of the Veteran's service-connected PTSD 
disability.  VA's duty to assist includes providing a 
thorough and comprehensive medical examination.  38 C.F.R. § 
4.2 (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of 
a veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's most recent VA 
examination is not necessarily stale in this case, the Board 
finds such examination inadequate in light of statements 
following the Veteran's prior VA PTSD examination of July 
2004 indicating that his condition has worsened since the 
date of the latest examination.  See June 2005 and May 2006 
Private Treatment Letters from Dr. T.P.F.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  In order to 
more accurately reflect the current level of the Veteran's 
disability, the Board believes that an examination is 
necessary and that review of the Veteran's claims folder, 
especially the June 2005 and May 2006 Private Treatment 
Letters from Dr. T.P.F. which contains an opinion to the 
effect that the Veteran is entitled to an increased rating 
of 50 percent for his PTSD disability.  

Further, during the pendency of this appeal, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered 
in readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his PTSD disability.  
The Veteran should be allowed the 
opportunity to submit these records 
himself or to provide VA authorization 
to obtain any records so identified.  
Any additional medical records so 
obtained should be associated with the 
Veteran's VA claims folder. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made. 

2.  The AMC/RO should also obtain the 
Veteran's complete treatment records 
regarding his PTSD disability from Dr. 
T.P.F. at the Counseling Services of 
Dothan, beginning April 7, 2004, as 
reflected in the May 2006 Private 
Treatment Letter from Dr. T.P.F., and 
associate these records with the claims 
folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

3.  After the above development has been 
completed and all outstanding records 
have been associated with the claims 
file, the Veteran should be afforded a 
VA examination to determine the current 
nature and severity level of his 
service-connected PTSD disability.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

Specifically, the examiner is requested 
to note all clinical manifestations of 
the Veteran's service-connected PTSD, 
and provide an opinion concerning the 
degree of occupational and social 
impairment resulting from the Veteran's 
service-connected PTSD, or, if this is 
not possible, the examiner should 
explain why it is not possible.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The examiner 
should also discuss the opinions 
expressed in the June 2005 and May 2006 
Private Treatment Letters from Dr. 
T.P.F., and reconcile his or her 
opinions with those expressed in the 
June 2005 and May 2006 Private 
Treatment Letters from Dr. T.P.F.

4.  Upon completion of the above-
requested development, the AMC/RO should 
readjudicate the Veteran's increased 
rating claim for PTSD, taking into 
account any newly obtained evidence.  
All applicable laws and regulations 
should be considered, including Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


